Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The office action is in response to communication filed on 11/01/2018. Claims 1-16 are presented for examination and are pending. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on
11/01/2018 has been received.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2018 and 11/08/2018 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed on 11/01/2018 and 11/08/2018 are attached to the instant Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 analysis:
	In the instant case, the claims are directed to a method (1-6), a non-transitory computer readable medium (7-11), and a system (12-16). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Step 2A analysis:
	Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes” and “Mathematical Calculations.” 
	Step 2A: Prong 1 analysis:
	The claim(s) recite(s):
	Claims 1, 7, and 12:
-	“performing a transformation technique…” (mathematical calculation)
-	“calculating normalized features…” (mathematical calculation)
-	“constructing an anomaly model…” (mental process)
-	“the anomaly model selected from a group of possible anomaly models…” (mental process) 
-	“performing a sliding window feature extraction…” (mathematical calculation)
-	“classifying the extracted features…” (mental process)

Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element in claims 1, 7, and 12 “a non-transitory computer readable medium…”, “processor”, “communication network”, and “data store” correspond to generic computer components and functions (MPEP 2106.05(a) (b), and (d) [mere instructions to implement an abstract idea or other exception on a computer]. Furthermore, “accessing sensor data…”, “training the model…”, “testing the model”, and “providing the feature classification to a user…” are all considered to be insignificant extra-solution activity.  Accordingly, these additional 
	Step 2B analysis:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1, 7, and 12 are considered a well-understood, routine and conventional limitations:
Claim 1: 
“accessing sensor data”: is considered to be insignificant extra-solution activity (see MPEP 2106.05(g)(3)). Accessing data is considered a mere data gathering step that is well-understood (as required under Berkheimer Option 2 - Court Decisions in MPEP §2106.05(d) ll (i) ). Mere extra-solution activity that has been deemed well-understood by the courts cannot provide an inventive concept.
“training the model…”: the training is recited at a high level of generality and is thus not significantly more (see MPEP 2106.05(1)). The training represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of machine-learning. Mere instructions to implement an abstract idea on a machine learning system as a tool to perform an abstract idea in a technology environment, see MPEP 2106.05(1). Furthermore, the applicant in par [0021] discloses that the training can be done using a manifold learning model; a one-class support vector machine (SVM) model; a gaussian mixture model; and an isolation forest model. All the 
“testing the model”:  is considered to be insignificant extra-solution activity . The MPEP (see MPEP 2106.05(g)(3) discloses that testing is categorized as mere data gathering and does not qualify as significantly more. Also see MPEP 2106.05(d) II (i) which discloses that a mere data gathering step is well-understood. 
“providing the feature classification to a user…”: treated similar to displaying/presenting and is not sufficient as an improvement to technology, see MPEP 2106.05(a) II (iii). Also, presenting data is well-understood (receiving or transmitting data - see MPEP 2106.05(d) II (i) ).
Claim  7: Same analysis as above
“A non-transitory computer-readable medium…”: generic computer component used for performing the mathematical calculations
Claim 12: Same analysis as above
“control processor”, “data store”: generic computer component performing a generic computer function;
The claims are not patent eligible.

	Dependent claim(s) 2-6, 8-11, 14-16 and 13-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claims 2, 8, and 13: these claims recite receiving a selection from a user (storing and retrieving information in memory - see MPEP 2106.05(d) II,

	Claims 4, 10, and 15: these claims recite calculating normalized features (mathematical calculation)
	Claim 5: this claim recites selecting from a group of anomaly models (mental process)
	Claims 6, 11, and 16: these claims recite selecting from a group of anomaly model training techniques (mental process), 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 - 6, 9, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Claims 1, 3, 5 and 6 are unpatentable over “Anomaly Detection: A Survey” to Chandola et al., (hereinafter, “Chandola”). 


As per claim 1, Chandola teaches a method of classifying an anomaly detected in an industrial asset, the method comprising: accessing sensor data readings obtained at a monitored industrial asset (Chandola Sec. 3.4, pg. 17; “Industrial units suffer damage due to continuous usage and the normal wear and tear. Such damages need to be detected early to prevent further escalation and losses. The data in this domain is usually referred to as sensor data because it is recorded using different sensors and collected for analysis. Anomaly detection techniques have been extensively applied in this domain to detect such damages.”); 
	performing a temporal feature transformation technique on the accessed sensor data readings to create a set of transformed features for the accessed sensor data readings (Chandola Sec. 3.7 pg. 20; “A single sensor network might comprise of sensors that collect different types of data, such as binary, discrete, continuous, audio, video, etc.” Chandola Sec. 10.1, Pg. 44; “The authors use this technique to transform a time-series into feature space and then use one-class SVMs to detect anomalies.” Examiner note: time-series data is a form of continuous data which is collected by sensor networks.);
	calculating normalized features for the set of transformed features and corresponding accessed sensor data reading (Chandola Sec. 5.1, pg. 27; “The d-dimensional data set is fitted in a hypercube D = [0, 1]d. This hypercube is then mapped to the interval I = [0, 1]” Examiner note: mapping the data into a range between 0 and 1 is interpreted as normalization. The data set referred to here in generality by Chandola  is a set of sensor data readings. Chandola in Sec. 3.7 pg. 20 recites “A single sensor network might comprise of sensors that collect different types of data, such as binary, discrete, continuous, audio, video, etc.” Chandola Sec. 10.1, Pg. 44; “The authors use this technique to transform a time-series into feature space and then use one-class SVMs to detect anomalies.” Examiner note: It is known in the art that SVMs operate with data in a standard range, usually 0 to 1. In the art, it is well known that the transformed feature vectors must be normalized prior to feeding them into a SVM.);
	constructing an anomaly model for the monitored industrial asset, the anomaly model selected from a group of possible anomaly models (Chandola Sec 2.3, Pg. 10; “Based on the extent to which the labels are available, anomaly detection techniques can operate in one of the following three modes” Examiner Note: As seen in table 1 on pg. 5, one application of anomaly models is for industrial damage),
	each possible anomaly model based on a different training data set (Chandola Sec. 2.3.1, Pg. 10; “Supervised anomaly detection: Techniques trained in supervised mode assume the availability of a training data set which has labeled instances for normal as well as anomaly class.” Sec. 2.3.2 “Semi-Supervised anomaly detection: Techniques that operate in a semi-supervised mode, assume that the training data has labeled instances for only the normal class.” Sec. 2.3.3 “Unsupervised anomaly detection: Techniques that operate in unsupervised mode do not require training data, and thus are most widely applicable.”);
	training the anomaly model (Chandola Sec. 4, Pg. 21; “The training phase learns a classifier using the available labeled training data.”);
	testing the trained anomaly model (Chandola Sec. 4, Pg. 21; “The testing phase classifies a test instance as normal or anomalous using the classifier”);
	performing a sliding window feature extraction on the trained anomaly model (Chandola Sec. 11.1.2, Pg. 50; “Keogh et al. [2004] propose an algorithm called Window Comparison Anomaly Detection (WCAD), where the authors extract subsequences out of a given sequence of continuous observations using a sliding window. The authors compare each subsequence with the entire sequence using a compression based dissimilarity measure. “);
	classifying the extracted features (Chandola Sec. 11.1.2, Pg. 50; “The anomaly score of each subsequence is its dissimilarity with the entire sequence.” Examiner note: A score is a type of classification);
	and providing the feature classification to a user (Chandola Sec. 2.4, Pg. 11; “An important aspect for any anomaly detection technique is the manner in which the anomalies are reported. Typically, the outputs produced by anomaly detection techniques are one of the following two types” 2.4.1 Scores: “Scoring techniques assign an anomaly score to each instance in the test data depending on the degree to which that instance is considered an anomaly. Thus the output of such techniques is a ranked list of anomalies. An analyst may choose to either analyze top few anomalies or use a cut-off threshold to select the anomalies.” 2.4.2 Labels: “Techniques in this category assign a label (normal or anomalous) to each test instance.”).
	
	As per claim 3, Chandola teaches the method of claim 1, including performing the temporal feature transformation on an entirety of the accessed sensor data readings or on a portion of the accessed sensor data readings (Chandola Sec. 3.7 pg. 20 recites “A single sensor network might comprise of sensors that collect different types of data, such as binary, discrete, continuous, audio, video, etc.” Chandola, Sec. 11.1.1. pg. 48; “A general approach to solve the above problem would be to transform the sequences to a finite feature space and then use a point anomaly detection technique in the new space to detect anomalies. Certain techniques assume that all sequences are of equal lengths. Thus they treat each sequence as a vector of attributes and employ a point anomaly detection technique to detect anomalies. For example, if a data set contains length 10 sequences, they can be treated as data records with 10 features.”)
	As per claim 9, the claim is analogous to claim 3 and is therefore rejected with the same rationale applied against claim 3. 
	As per claim 14, the claim is analogous to claim 3 and is therefore rejected with the same rationale applied against claim 3.
	As per claim 5, Chandola teaches The method of claim 1, the group of possible anomaly models including a basis model trained on a predefined basis time period, a short-term model trained on a selected time window, and a long-term model trained on an entirety of the accessed sensor data readings for a particular industrial asset (Chandola Pg. 23, Sec. 4.3; “A variant of the basic technique [Tax and Duin 1999a; 1999b; Tax 2001] finds the smallest hyper-sphere in the kernel space, which contains all training instances, and then determines which side of that hyper-sphere does a test instance lie.” Examiner Note: the basis model trained on a predefined time period can be a pre- defined period using all instances. Also, a short-term model using a selected time window can be a selected window of all instances.).
	As per claim 6, Chandola teaches The method of claim 1, the anomaly model training including selecting a training technique from a manifold learning model, a one-class support vector machine model, a gaussian mixture model, and an isolation forest model (Chandola, Sec. 4 Pg. 21; “One-class classification based anomaly detection techniques assume that all training instances have only one class label. Such techniques learn a discriminative boundary around the normal instances using a one-class classification algorithm, e.g., one-class SVMs…” Chandola Sec. 7.1, Pg. 37; “A test instance which does not belong to any of the learnt models is declared to be anomaly. Gaussian mixture models have been mostly used for such techniques”).
	As per claim 11, the claim is analogous to claim 6 and is therefore rejected with the same rationale applied against claim 6.
	As per claim 16, the claim is analogous to claim 6 and is therefore rejected with the same rationale applied against claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Anomaly Detection: A Survey” to Chandola, in view of U.S. Patent No.: 8,320,670 to Li et al., (hereinafter, “Li”).
As per claim 2, Chandola teaches The method of claim 1 as shown above. Chandola does not explicitly teach the temporal feature transformation including: receiving from a user a selection of a univariate transformation technique or a pair-wise transformation technique; and applying a sliding window time frame during the selected transformation technique.
	However, Li teaches the temporal feature transformation including: receiving from a user a selection of a univariate transformation technique or a pair-wise transformation technique (Li, Col. 5, lines 11 -17; “In some embodiments, the user may select one or more portions of an image to operate on instead of performing the relaxed Hough transform on the whole image.” Examiner note: Choosing a single portion of the image for transformation is interpreted as a univariate transformation technique. A Hough transform can be done on a pair of points and is interpreted as a pair-wise transformation technique.);	
	and applying a sliding window time frame during the selected transformation technique (Li Col 5., Lines 21-22; “some pre-processing may be performed on the image and/or to an area selected by a sliding window.”).	
	Chandola and Li are analogous because they are both directed feature detection techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandola’s method of anomaly detection with Li’s method of receiving from a user a selection of a univariate transformation technique or a pair-wise transformation technique and applying a sliding window time frame during the selected transformation technique in order to  convert the area of the sliding window to the gradient domain, the grayscale domain, any other domain, or operate on the pixels in the sliding window directly (Li, Col. 9, lines 23-25)..
As per claim claim 7, The claim limitations are analogies to claim 1 and are therefore rejected, in view of Chandola, on the same basis as claim 1. 
	However, Chandola does not explicitly teach A non-transitory computer-readable medium having stored thereon instructions which when executed by a control processor cause the control processor to perform a method… 
	However, Li teaches A non-transitory computer-readable medium having stored thereon instructions which when executed by a control processor cause the control processor to perform a method…  (Li Col. 15, lines 50 – 54; “a computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to implement the methods described herein.”)
	Chandola and Li are analogous because they are both directed to feature detection techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandola’s method of anomaly detection with Li’s system of using a computer - readable medium with instructions executed by a processor in order to program a computer system (or other electronic devices) to implement the methods described (Li, Col. 15, lines 52-54).
	
	As per claim 8, the claim is analogous to claim 2 and is therefore rejected with the same rationale applied against claim 2. 
	As per claim 12, the claim limitations are analogies to claim 1 and are therefore rejected, in view of Chandola, on the same basis as claim 1. 
	However, Chandola does not explicitly teach the system comprising: a control processor in communication with a data store across an electronic communication network, the control processor including a processor unit; the data store including executable instructions… 
	However, Li teaches the system comprising: a control processor in communication with a data store across an electronic communication network, the control processor including a processor unit; the data store including executable instructions… (Li Col. 14, line 55; “A computer system 1000 may include a processor unit (CPU).” Li Col. 16, lines 32-35; “Network interface 1040 may be configured to enable computer system 1000 to communicate with other computers, systems or machines, such as across network 100, described above.” Li Col. 3, lines 4-7; “The methods disclosed herein may be implemented by program instructions comprised on one or more computer-readable storage media computer-executable by CPU(s) and/or GPU(s), in various embodiments.”)
	Chandola and Li are analogous because they are both directed to feature detection techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandola’s method of anomaly detection with Li’s system of using a computer - readable medium with instructions executed by a processor in order to program a computer system (or other electronic devices) to implement the methods described (Li, Col. 15, lines 52-54).
	As per claim 13, the claim is analogous to claim 2 and is therefore rejected with the same rationale applied against claim 2.
Claims 4,10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Anomaly Detection: A Survey” to Chandola, in view of U.S. Patent No.: US 7,027,953 B2 to Klein.
As per claim 4, Chandola teaches the method of claim 1 as shown above. Chandola does not explicitly teach including calculating the normalized features for a predefined time period.
	However, Klein teaches including calculating the normalized features for a predefined time period (Klein Col. 11, lines 65-67; “The system of the present invention next preferably normalizes the signatures to a common denominator to enable comparison between signatures.” Examiner note: Examiner interprets Klein as disclosing that all the data is normalized. The predefined period can be the entire time period.).
	Chandola and Klein are analogous because they are both directed to analyzing signatures of mechanical systems for faults. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandola’s method of anomaly detection with Klein’s method of normalizing the signature features in order to enable comparisons using a common denominator (Klein Col. 11, line 67). 
	As per claim 10, the claim is analogous to claim 4 and is therefore rejected with the same rationale applied against claim 4.
	As per claim 15, the claim is analogous to claim 4 and is therefore rejected with the same rationale applied against claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272 - 9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/SHMUEL Y WEINFELD/Examiner, Art Unit 2126             
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126